Order, Supreme Court, New York County (Edith Miller, J.), entered May 25, 1994, confirming respondent Parole Board’s determination, dated March 4, 1993, revoking petitioner’s parole and returning him to prison for 18 months following his parole violation, and dismissing the petition, brought pursuant to CPLR article 78 seeking to annul said determination, unanimously affirmed, without costs.
The respondents’ determination to impose a penalty of 18 months reincarceration after the petitioner violated his parole by moving to New Jersey and not reporting to his parole officer for more than three months was not "so irrational as to border on impropriety” (People ex rel. Herbert v New York State Bd. of Parole, 97 AD2d 128, 133). While neither the Parole Board’s decision nor the Hearing Officer’s recommendation incorporated all the relevant factors previously raised, it is presumed that they were considered and, under the circumstances, the basis for the decision was sufficiently detailed (People ex rel. Haderxhanji v New York State Bd. of Parole, 97 *442AD2d 368). We have considered all other claims raised by the petitioner and find them to be meritless. Concur—Murphy, P. J., Rosenberger, Kupferman, Nardelli and Mazzarelli, JJ.